Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record does not teach or suggest at least “wherein the fetch, decode, and execution circuitry are further to fetch, decode, and execute a second compress instruction specifying locations of a second source vector having N elements formatted according to the single-precision format, and a second compressed vector having N elements formatted according to the NHP format; wherein the fetch and decode circuitry is further to fetch and decode a mixed-precision vector multiply-accumulate (MPVMAC) instruction having fields to specify first and second source vectors having N NHP-formatted elements, and a destination vector having N single- precision-formatted elements; wherein the specified source vectors are the compressed vector and the second compressed vector; and wherein the execution circuitry is further to respond to the decoded MPVMAC instruction, for each of the N elements, by generating a 16-bit product of the compressed vector element and the second compressed vector element and accumulating the generated 16-bit product with previous contents of a corresponding element of the destination vector;” as recited in claim 1 and similarly in claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182